Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Makita [Pub# 2017/0268654] in view of  Watanabe [ US Pub# 2006/0293104].
Regarding claims 1-5, Makita shows a vehicle transmission structure comprising:
a shift drum (177) which rotates in accordance with a shift operation; a set member (83e)  ; shift fork shaft (123) supported by the transmission case (116); and shift fork (124) supported by the shift fork shafts  to be movable in an axial direction by rotation of the shift drum (177),
wherein an end portion of the shift fork shaft (123)  is movably fitted to an insertion hole provided in the transmission case ( see abstract),
a damper member (145)  is provided at an end portion of the shift fork shaft (123) , a first gap (83f) is provided between an end surface of the insertion hole and the damper member (145) ,
the set member (83) is disposed at a position overlapping the insertion hole when viewed in the axial direction ( see fig 4), and a second gap (see fig 4, there is  agap between a portion of 83 and 
a first damper member (145) is provided at a first end portion of the shift fork shaft (123), a second end portion of the shift fork shaft (123) is fitted to a bottomed boss portion (116) provided in the transmission case, and a second damper member (145) is provided at the second end portion of the shift fork shaft (123), wherein the set member is formed in an annular shape (83),the shift fork shaft (123) is provided around the shift drum, and
the set member  (83) is disposed to overlap end portions of the shift fork shaft (123) when viewed in the axial direction, and is formed of a single member ( see fig 4).
Makita does not explicitly show a bearing member which rotatably supports the shift drum with respect to a transmission case; the set member positions the bearing member.
The transmission case has a structure divided into upper and lower parts including an upper case and a lower case, the shift fork shafts are disposed in parallel with mating surfaces of the upper case and the lower case, a first end portion of the shift fork shaft is movably fitted to the insertion hole. The end portion of the shift fork shaft is exposed from the set member when viewed in the axial direction. A through hole penetrating a side of the second end portion of the shift fork shaft and the outside of the transmission case is provided in the bottomed boss portion provided in the transmission case. However Watanabe shows a bearing member (142, see fig 5) which rotatably supports the shift drum (16) with respect to a transmission case; the set member positions the bearing member.
The transmission case has a structure divided into upper and lower parts including an upper case and a lower case (13,48) , the shift fork shafts (17,17)  are disposed in parallel with mating surfaces of the upper case and the lower case, a first end portion of the shift fork shaft is movably 
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the transmission assembly taught in Makita and combine the teaching of Watanabe to include two shift fork shafts instead of one to enable simultaneous shifting. Also it would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the transmission case to have a through hole for the end of the shift fork shaft to allow more axial movement and also having a through hole for the the end of the shift fork shaft allow lubricating the shift fork shaft from the outside of the transmission.  

    PNG
    media_image1.png
    931
    757
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    800
    644
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658